362 So. 2d 769 (1978)
STATE of Louisiana
v.
William MONTGOMERY.
No. 61740.
Supreme Court of Louisiana.
September 14, 1978.
John Wilson Reed, New Orleans, for defendant-appellant.
William J. Guste, Jr., Atty. Gen., Barbara Rutledge, Asst. Atty. Gen., Harry F. Connick, Dist. Atty., Lindsay A. Larson, III, Asst. Dist. Atty., for plaintiff-appellee.
PER CURIAM.
Defendant William Montgomery was charged by bill of information with three counts of armed robbery, violations of La. R.S. 14:64. On September 9, 1976, he was tried before a twelve person jury which found him guilty as charged of each count. Thereafter, the trial court sentenced defendant to serve forty-five (45) years at hard labor on each count, with the sentences to run concurrently. He has appealed on the basis of two assignments of error. After reviewing the contentions on the merits, we affirm the convictions and sentences.
However, we note that at defense counsel's instance we have modified the internal procedure by which criminal cases are reviewed for placement on the regular or summary docket.[1] Formerly, criminal appeals lodged in this Court were preliminarily reviewed after the thirty days allowed for filing of defense briefs had elapsed; and the granting of an extension of time in which to file defense briefs did not as a matter of course delay the reviewing process. See, State v. Duhon, 340 So. 2d 151 (La. 1976). Defense counsel complained that the preliminary decision should in all cases await the filing of a timely brief. We agree and accordingly, have altered our practice so that the granting of an extension postpones our initial review at least until the extension has expired.
AFFIRMED.
NOTES
[1]  Subject to the modification set forth infra, the summary docket system is explained in State v. Duhon, 340 So. 2d 151 (La.1976).